DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-27-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 10-27-21.
Claim 1 is amended.
Claims 8-14 and 20 are canceled.
Claims 15-19 are withdrawn.
Claims 1-7, 15-19 and 21-27 are pending.

    Response to Arguments
Since Claim 8 is canceled, the Objection of Drawing for claim 8 has been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Shaul et al. (US20190304936). See detailed rejection below.
Since this is RCE case with amended claim 1 and examiner find new prior arts, the claim objection of claim 22 has been withdrawn for the new rejections of the amended RCE case. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaul et al. (US20190304936).
	Re Claim 1, Shaul show and disclose
An electronics package comprising: 
a first radio frequency (RF) substrate layer (lower substrate layer in 104, fig. 1); 
a second RF substrate layer (upper substrate layer in 104, fig. 1); 
a plurality of conductive layers (top, center, and bottom conductive layers 108 of 104, fig. 1) disposed adjacent to at least one of said first RF substrate layer and said second RF substrate layer (fig. 1) and comprising an inner conductive layer (center conductive layer 108 in 104, fig. 1) disposed between and adjacent to both said first RF substrate layer and said second RF substrate layer (fig. 1), wherein said inner conductive layer forms a bond between said first RF substrate layer to said second RF substrate layer (fig. 1), and wherein said 
a plurality of conductive interconnects (conductive vias 132, fig. 1) extending through said first RF substrate layer and said second RF substrate layer and electrically coupled between at least two of said plurality of conductive layers (fig. 1).
Re Claim 2, Shaul show and disclose
The electronics package of Claim 1, further comprising: a plurality of organic substrate layers (organic substrate layers in 106 of 102, [0024]) disposed on said first RF substrate layer; at least one overlay circuit (of conductive layers in 106, fig. 1) electrically coupled to at least one conductive layer of said plurality of conductive layers (fig. 1) and comprising a plurality of wiring layers (108 in 106, fig. 1), each wiring layer of said plurality of wiring layers disposed on one organic substrate layer of said plurality of organic substrate layers (fig. 1); and a plurality of overlay interconnects (via 132 in 106, fig. 1) electrically coupled between at least two wiring layers of said plurality of wiring layers (fig. 1).
Re Claim 3, Shaul show and disclose
The electronics package of Claim 2, wherein said first RF substrate layer, said second RF substrate layer have coefficients of thermal expansion respectively graded to reduce an amount of stress (since the RF layers and organic layers are both formed of same organic material 109 in 102, fig. 1, [0024]; the CTE is matched between the RF layers and organic layers) due to 
Re Claim 4, Shaul show and disclose
The electronics package of Claim 1, further comprising at least one additional RF substrate layer (160, fig. 3).
Re Claim 6, Shaul show and disclose
The electronics package of Claim 1, further comprising an RF die (RF die 114, fig. 1) electrically coupled to at least one of said plurality of conductive layers via a die interconnect (150, fig. 1).
Re Claim 7, Shaul show and disclose
The electronics package of Claim 6, wherein said RF die is disposed on a surface of at least one of said first RF substrate layer and said second RF substrate layer (fig. 1).
Re Claim 25, Shaul show and disclose
The electronics package of Claim 1, wherein said plurality of conductive layers are formed directly on one of said first RF substrate layer or said second RF substrate layer with no additional bonding layer (fig. 1).

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Mason et al. (US20160379943).
Re Claim 5, Shaul show and disclose
The electronics package of Claim 1, 
Shaul dose nor disclose
wherein said first RF substrate layer and said second RF substrate layer comprise fused silica.
Mason teaches a device wherein
said first RF substrate layer and said second RF substrate layer comprise fused silica (for use in radio frequency (RF) circuit, fabricated on substrate of fused silica, [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art to use fused silica substrate for a RF substrate as taught by Mason in the electronic device of Shaul, in order to have a high performance, low loss, higher resistance and lower dielectric constant substrate for the radio frequency electronic device (for use in radio frequency (RF) circuits, particularly in high performance, low loss, high linearity switches. High performance passive circuits used in radio frequency circuits (RF) have been fabricated on high resistance substrates such as borosilicate glass, fused silica and high resistance silicon, due to higher resistance and lower dielectric constant of these substrates, [0005] Mason).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Behbahani et al. (US20130113657).
Re Claims 21-22, Shaul show and disclose
The electronics package of Claim 1, 
Shaul does not disclose
wherein at least one of said first RF substrate layer and/or said second RF substrate layer comprises a high dielectric constant layer; wherein said high dielectric constant layer comprises alumina ribbon.
Behbahani teaches a device wherein
at least one of said first RF substrate layer and/or said second RF substrate layer (to receive and amplify the radio-frequency (RF) input signal, [Abstract]) comprises a high dielectric constant layer (a high-frequency alumina substrate, [0038]) comprises alumina ribbon (a high-frequency alumina substrate using ribbon bonds, [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art to use alumina ribbon in a RF substrate as taught by Behbahani for the RF substrate of Shaul, in order to be able to easily added capacitors in the RF substrate (since alumina is a well-known high dielectric constant material for forming capacitors: capacitor or capacitor with L-C or R-C network may added, [0057], Behbahani), to decrease thickness of the RF substrate layers, and to have a high performance and a low loss of RF substrate layers for the electronic device.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Ahmed et al. (US20200067459).
Re Claim 23, Shaul show and disclose
The electronics package of Claim 1,
Shaul does not disclose
wherein said first RF substrate layer and said second RF substrate layer each have a thickness of between 50 and 500 micrometers.
Ahmed teaches a device wherein
said first RF substrate layer and said second RF substrate layer each have a thickness of between 50 and 500 micrometers (each of the dielectric material layers 518-524 may have a thickness (circuit substrate 410 formed by the dielectric material layers 518-524 for mounting RF die 432 on top surface, fig. 4-6; and vertical dimension in FIGS. 5, 6) in a range of about 50 microns to about 100 microns, [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art to use thickness of RF substrate layers within range as taught by Ahmed in the electronic device of Shaul, in order to have variety design choice of thickness of the RF substrate layers to meet circuit needs for the electronic device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105  USPQ 233.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Baks et al. (US20140145883).
Re Claim 24, Shaul show and disclose
The electronics package of Claim 1, 
Shaul does not disclose
wherein said plurality of conductive layers and said plurality of conductive interconnects form at least one of a beamformer, a directional coupler, a filter, a patch antenna, a radio transmitter or receiver, and/or a power divider.
Baks teaches a device wherein
said plurality of conductive layers and said plurality of conductive interconnects form at least one of a beamformer, a directional coupler, a filter, a patch antenna, a radio transmitter or receiver, and/or a power divider (patch antenna structure comprising a first radiator element 124 patterned on a conductive layer M4, [0021], fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to add a patch antenna with conductive layers and conductive vias in a RF substrate as taught by Baks in the electronic device of Shaul, in order to increase the transmitting/receiving ability for the electronic device.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Huang (US20110253439).
Re Claims 26-27, Shaul show and disclose
The electronics package of Claim 1,
Shaul does not disclose

Huang teaches a device wherein
said inner conductive layer (inner layer 102, fig. 1D) is formed by bonding two conductive layers (two conductive layers 102, fig. 1C); wherein the two conductive layers are bonded (two conductive layers 102 bonded, fig. 1C-1D) using one of low-temperature brazing, soldering, or thermo-compression bonding (Examiner’s notes: with respect to “are bonded using ….”, which is a product-by-process limitation. The process limitation, in claim 27, does not generate the patentability in a claim drawn to structure or device. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See MPEP § 2113.).
Therefore, it would have been obvious to one having ordinary skill in the art to use two conductive layers for inner conductive layer as taught by Huang in the electronic device of Shaul, in order to increase current carrying capacity of the inner conductive layer for the electronic device; and since using two conductive layers to form an inner conductive layer is well-known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-5276412-A US-20130113650-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848